DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued on Page 7 of Remarks, filed on 10/27/2020, that “Benmimoun describes probabilities associated with determining one of possible parking space options for parking a vehicle, which address a different problem of parking a vehicle into a space, which differs from unparking a car towards a target positioning provided in the claims.” Examiner respectfully disagrees. Applicant writes that the ‘probability’ recited in the independent claims corresponds to a desired target positioning of a user. The phrase, “desired target positioning,” is broad and does not narrowly exclude an available or desired parking space from being considered a desired target positioning, as Benmimoun teaches unparking from a parking space and parking into a parking space.  However, in accordance with the newly amended claims, new grounds of rejection have been applied.

Claim Objections
Claims 7 and 14 are objected to because the use of the term “possibly” does not further limit the claim and does not provide a full, clear, concise, and exact understanding of the claim. Thus the limitations of claims 7 and 14 are indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hause (US20190225211A1).
Regarding claim 1, Hause teaches a transportation vehicle comprising: a control unit to control the transportation vehicle at least partly autonomously (see Paragraph 0040 for the CTA that is comprised in a fully automated parking assistance system (corresponds to at least partly autonomously); see also Paragraph 0027 for a motor vehicle that has a driving assistance system, having at least one sensor and a control device (corresponds to a control unit) for determining approaching road users, for calculating trajectories and controlling warning and/or braking interventions, the control device being designed to calculate a first trajectory for a planned rearward maneuver of the motor vehicle), wherein the transportation vehicle performs a method for unparking a transportation vehicle from a parking space (see Figure 4 for a schematic representation of a parking-space maneuver scenario for exit (corresponds to unparking a transportation vehicle) from a parking space by the motor vehicle), wherein the control unit controls the transportation vehicle at least partly autonomously by: 
, the provided data including at least a vehicle orientation of the transportation vehicle (see Paragraph 0046 for this first trajectory relates to a planned rearward movement of the first vehicle 1. Included in the calculation are a planned direction of travel (corresponds to at least a vehicle orientation) and detected clear areas (e.g. parking spaces between other vehicles, clear carriageway)), a starting positioning from which the transportation vehicle was previously parked on the parking space (see Figure 3 and 4 for the starting position of vehicle 1, initially parked on the parking space), and a traffic direction on a lane adjacent to the parking space (see Paragraph 0042 for a second module 20 comprises a camera, which is directed onto the rearward space of the first vehicle 1. The second module 20 in this case is provided, in particular, to detect the travel-direction (corresponds to the traffic direction) indicators 14 of other road users (corresponds to the traffic on a road/lane which are adjacent to the parking space of the first vehicle 1, as seen in Figure 3); see also Paragraph 0047 for In a fourth step S4, data in respect of at least one potential road user approaching from the rear or the side are ascertained by the sensors 11); 
determining possible target positionings of the transportation vehicle based on the provided data (see Paragraph 0016 for the first trajectory, which corresponds to the calculated further travel path of the first vehicle, is also referred to hereinafter as the planned trajectory (corresponds to determining possible target positioning of the transportation vehicle). The second trajectory, which corresponds to the estimated further travel path of the approaching road user (corresponds to the provided data of the traffic direction), is also referred to hereinafter as the estimated trajectory; see also Paragraph 0046 for this first trajectory relates to a planned rearward movement (corresponds to determining a possible target positioning of the transportation vehicle based on orientation data and its starting position as seen in Figure 3 and 4) of the first vehicle 1); 
determining, based on the provided data, a probability with which the respective target positioning corresponds to a desired target positioning of a user of the transportation vehicle (see Paragraph 0049 for if it is apparent from the calculations that there is a high probability (corresponds to determining a probability that corresponds to the desired target positioning) that the second trajectory (which is data based on the traffic direction) will touch the first trajectory (which is data based on the starting position and vehicle orientation of the parked vehicle 1), the predefined threshold values are lowered. This is the case, for example, if the travel-direction indicators 14 of the approaching road user point in the direction of the first trajectory of the first vehicle. Then, in the case of a predefined interval being undershot by the approaching road user, a corresponding control command is issued by the control device 13 to the warning device and/or braking system, and accordingly a warning signal is activated and/or a braking intervention is triggered (wherein the braking intervention corresponds to a desired target positioning as it indicates remaining at its current position in order to prevent collision). If the travel direction indicators 14 of the approaching road user are not activated, the predefined threshold values are maintained); 
ordering the target positionings in a ranking according to the probability thereof (see Paragraph 0050 for if it is apparent that there is a high probability (corresponds to the probability thereof, as it relates to the probability that a target positioning is the desired target positioning) that the second (estimated) trajectory and the first (planned) trajectory will not touch, the threshold values for triggering a warning signal and braking intervention are increased (wherein the increased threshold values correspond to ranking/ordering a target positioning higher/lower as it relates to either braking or continuing with the planned trajectory based on the probability); see also Paragraph 0053 for the driving assistant of the first vehicle 1 detects the second vehicle 2 in step S4, and in step S5 the activated left flashing indicator of the second vehicle. A second trajectory 4, which does not come into contact with the first trajectory 3, is estimated in step S6 for the movement of the second vehicle 2. It can thus be decided in step S7 that the probability of a collision is reduced (corresponds to the probability of the desired target positioning with regards to an avoided collision), and to increase the threshold values (corresponds to ranking/ordering) for warning signal and/or braking intervention. This is effected in order not to trigger a warning signal and/or a braking intervention, as long as the second vehicle does not undershoot an interval that corresponds to the increased threshold value. Terms such as “reduced” or “increased” (which corresponds to reordering) in respect of probability and threshold values relate to the comparison with normal values, which do not include the travel-direction indicator 14 and/or other information provided by the modules 30 and 40); 
and unparking the transportation vehicle along an unparking route leading to one of the target positionings based on predetermined criteria and on the ranking of the target positionings (see Paragraph 0027 for the control device being designed to calculate a first trajectory for a planned rearward maneuver of the motor vehicle, and to issue to devices of the motor vehicle corresponding control commands to start a maneuver according to the first trajectory (corresponds to unparking the transportation vehicle along an unparking route or trajectory), to recognize, according to values transmitted by the sensor, at least one approaching road user and, by means of data in respect of a travel-direction indication of the approaching road user, to estimate a second trajectory relating to the approaching road user, and to adapt threshold values for a warning intervention and/or braking intervention (corresponds to either continuing along the first trajectory or braking based on the ranking of the threshold values) in dependence on the ascertained second trajectory and the travel-direction indication of the approaching road user).
Regarding claim 2, see rejection for claim 1.
Regarding claim 3, Hause teaches the method of claim 2, wherein the data relating to the current parking situation are provided using transportation vehicle surroundings data, which are sensed by sensor units of the transportation vehicle and/or have been stored in a memory unit of the transportation vehicle (see Paragraph 0018 for sensors are understood to means sensors that can detect an approaching road user (corresponds to vehicle surrounding data), and the movement thereof. More precisely, sensors may also include the camera).
Regarding claim 4, Hause teaches the method of claim 2, wherein the probability is further determined based on data relating to provided predetermined driving route criteria, the data relating to the provided predetermined driving route criteria containing information about a destination of the transportation vehicle after unparking and provided by at least one of the following systems: a navigation system of the transportation vehicle (see Paragraph 0024 for preferably, traffic-lane information, provided on the basis of map data, navigation devices, satellites and/or by Cloud support, is additionally included in the determining of the estimated trajectory (corresponds to information about a destination). These data may represent the current traffic situation, or be of a statistical nature, relating to the traffic flow in a specific road section (corresponds to data relating to provided predetermined driving route criteria of traffic direction of adjacent lane)), a digital calendar of the user of the transportation vehicle.  
Regarding claim 5, Hause teaches the method of claim 2, wherein the predetermined criteria taken into account for determining the unparking route (see Paragraph 0049 for threshold values for a warning intervention and/or braking intervention, which at the beginning of the method have a predefined, standardized value (wherein the threshold value at the beginning of the method corresponds to a predetermined criteria taken into account for determining the unparking route), are adapted by the control device) include at least one of the following criteria: a minimum number of movement and/or steering operations to reach the target positioning, a minimum distance covered until reaching the target positioning (see Paragraph 0019 for the said threshold values in respect of the spatial interval relate to the distance between the first vehicle and the approaching road user, the attainment/undershooting of a specific distance being considered as critical and resulting in the triggering of a warning and/or a braking intervention (wherein the specific distance being considered critical is a minimum distance covered until reaching the target positioning which could either be the positioning of the vehicle when the braking intervention occurs or when it does not)), leaving a minimum amount of free space in front of a driver's door of the transportation vehicle.
Regarding claim 10, see rejection for claim 3.
Regarding claim 11, see claim 4.
Regarding claim 12, see claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hause (US20190225211A1) in view of Kiyokawa (US20160078766A1).
Regarding claim 6, Hause teaches the elements of the present invention as discussed above but fails to teach the method of claim 2, further comprising displaying at least one possible target positioning on a mobile telephone of the user of the transportation vehicle and/or on a display surface in the interior of the transportation vehicle.  
However, Kiyokawa teaches the method of claim 2, further comprising displaying at least one possible target positioning on a mobile telephone of the user of the transportation vehicle and/or on a display surface in the interior of the transportation vehicle (see Paragraph 0075 for the image ImA includes an image Imc that shows at least one set candidate position C in a position and shape corresponding to each candidate position C. In this example, the image ImA includes the images Imc respectively corresponding to the three candidate positions Cra to Crc (corresponds to at least one possible target positioning) included in the right row LR and the images Imc respectively corresponding to the three candidate positions Cla to Clc included in the left row LL; see also Paragraph 0034 for a display device 12 different from the display device 8 is provided inside the cabin 2 a (corresponds to a display surface in the interior of the transportation vehicle). As shown in FIG. 3, the display device 12 is, for example, provided in an instrument panel unit 25 in the dashboard 24, and is located at substantially the center of the instrument panel unit 25 between a speed indicating unit 25 a and a rotation speed indicating unit 25 b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking-space maneuver scenario for exit from a parking space by the motor vehicle according upon calculation of a probable trajectory and collision to which the threshold values are lowered or raised, as taught by Hause, using the displaying of possible target positionings functionality, as taught by Kiyokawa, for the purpose of providing a way to determine a candidate see Paragraph 0006 of Kiyokawa).
Regarding claim 7, Hause teaches the method of claim 6, whereupon the transportation vehicle is unparked while controlled by the control unit along the unparking route leading to the selected target positioning and defined based on the predetermined criteria (see Paragraph 0027 for the control device being designed to calculate a first trajectory for a planned rearward maneuver of the motor vehicle, and to issue to devices of the motor vehicle corresponding control commands to start a maneuver according to the first trajectory (corresponds to unparking the transportation vehicle along an unparking route or trajectory), to recognize, according to values transmitted by the sensor, at least one approaching road user and, by means of data in respect of a travel-direction indication of the approaching road user, to estimate a second trajectory relating to the approaching road user, and to adapt threshold values for a warning intervention and/or braking intervention (corresponds to either continuing along the first trajectory or braking based on the ranking of the threshold values) in dependence on the ascertained second trajectory and the travel-direction indication of the approaching road user), but fails to teach wherein the ranking is displayed as a list of all possible target positionings in response to a plurality of target positionings being determined as possible target positionings, wherein the list starts with the target positioning with the highest probability and possibly a target orientation of the transportation vehicle corresponding to a starting orientation of the transportation vehicle before parking on the parking space, and the user is requested to manually select the desired target positioning from the displayed list.
However, Kiyokawa teaches wherein the ranking is displayed as a list of all possible target positionings in response to a plurality of target positionings being determined as possible target positionings (see Paragraph 0073 for FIG. 16 and FIG. 17 illustrate an image ImA that is displayed on the display device 8 and that shows a plurality of candidate positions C in correspondence with the case shown in FIG. 15. The image ImA is an image that provides set candidate positions C, high-rank (corresponds to displaying the ranking as a list) candidate positions C, a candidate position C that is allowed to be determined as the target position (candidate positions C corresponds to all possible target positionings), and the like, and is also an image that prompts the driver to select a candidate position C. The image ImA includes images Imc, Ims corresponding to the candidate positions C), 
wherein the list starts with the target positioning with the highest probability (see Paragraph 0070 for when parking assist is started on the basis of a driver's operation input, or the like, the target position determination unit 145 is able to determine the candidate position C of which the rank is “1” (corresponds to the highest probability or likelihood of the candidate position C being selected as the target position) as the target position. In the present embodiment, by settings of the above-described ranked areas R1 to R3, the rank of the candidate position C of which the rank is “2” is highly likely (wherein likeliness corresponds to a probability and is in correspondence with the ranking of the candidate positions to ultimately select the desired target positioning) to change into “1” as the vehicle 1 moves) and possibly a target orientation of the transportation vehicle corresponding to a starting orientation of the transportation vehicle before parking on the parking space (Examiner notes that the use of the term “possibly” is indefinite and does not further limit the claim as it does not provide a full, clear, concise, and exact understanding of the claim. Appropriate correction is required; see Paragraph 0053 for the orientation setting unit 150 sets the orientation of the vehicle 1 at each candidate position. The orientation setting unit 150, for example, sets the orientation of the vehicle 1 at a candidate position on the basis of at least one of a detected result of the obstacle detection unit 142 or a detected result of the parking space detection unit 143. When a parking space has been detected, the orientation setting unit 150 sets the orientation on the basis of the parking space (corresponds to an starting orientation before parking on the parking space)), 
see Paragraph 0073 for a candidate position C that is allowed to be determined as the target position, and the like, and is also an image that prompts the driver to select (corresponds to a user manually selecting the desired target positioning from the displayed list) a candidate position C), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking-space maneuver scenario for exit from a parking space by the motor vehicle according upon calculating the probability of trajectories and collision to which the threshold values are lowered or raised and controlling the vehicle to move along the desired trajectory, as taught by Hause, using the displaying of possible target positionings by ranking functionality, as taught by Kiyokawa, for the purpose of providing a way to determine a candidate position, toward which more smooth or less inconvenient parking assist may be performed, as a target position of a moving path of a vehicle from among at least one candidate position (see Paragraph 0006 of Kiyokawa).
Regarding claim 8, Hause teaches the method of claim 6, whereupon the transportation vehicle, while controlled by the control unit, is unparked along the unparking route leading to the selected target positioning and defined based on the predetermined criteria (see Paragraph 0027 for the control device being designed to calculate a first trajectory for a planned rearward maneuver of the motor vehicle, and to issue to devices of the motor vehicle corresponding control commands to start a maneuver according to the first trajectory (corresponds to unparking the transportation vehicle along an unparking route or trajectory), to recognize, according to values transmitted by the sensor, at least one approaching road user and, by means of data in respect of a travel-direction indication of the approaching road user, to estimate a second trajectory relating to the approaching road user, and to adapt threshold values for a warning intervention and/or braking intervention (corresponds to either continuing along the first trajectory or braking based on the ranking of the threshold values) in dependence on the ascertained second trajectory and the travel-direction indication of the approaching road user), but fails to explicitly teach wherein only the target positioning with the highest probability and a target orientation of the transportation vehicle corresponding to a starting orientation of the transportation vehicle before parking on the parking space are displayed to the user and the user is required to manually select the desired target positioning in response to a plurality of target positionings having been determined as possible target positioning.
However, Kiyokawa teaches wherein only the target positioning with the highest probability (see Paragraph 0079 for control the display device 8 in an initial setting state such that the image Ims is displayed in correspondence with only the left-side candidate position Clb among the candidate positions Crb, Clb of which the rank is “1” as shown in FIG. 16 (corresponds to displaying only the highest rank as it indicates a likelihood or probability that it would be the selected target position)) and a target orientation of the transportation vehicle corresponding to a starting orientation of the transportation vehicle before parking on the parking space are displayed to the user (see Paragraph 0053 for the orientation setting unit 150 sets the orientation of the vehicle 1 at each candidate position. The orientation setting unit 150, for example, sets the orientation of the vehicle 1 at a candidate position on the basis of at least one of a detected result of the obstacle detection unit 142 or a detected result of the parking space detection unit 143. When a parking space has been detected, the orientation setting unit 150 sets the orientation on the basis of the parking space (corresponds to an starting orientation before parking on the parking space); see also Paragraph 0074 for the image ImA is generated on the basis of an image flipped horizontally from the image captured by the imaging unit 15 a such that the image agrees with the orientation of the vehicle 1 in the position of the driver who watches the display device 8 located forward, that is, the left side of the viewing angle is the left side of the vehicle 1 and the right side of the viewing angle is the right side of the vehicle) and the user is required to manually select the desired target positioning in response to a plurality of target positionings having been determined as possible target positioning (see Paragraph 0073 for a candidate position C that is allowed to be determined as the target position, and the like, and is also an image that prompts the driver to select (corresponds to a user manually selecting the desired target positioning from the displayed list) a candidate position C; see also Paragraph 0080 for in a state where the image Ims is displayed in correspondence with one candidate position C among all the candidate positions C (corresponds to all possible target positionings) including the candidate positions of which the rank is “2” or “3” (corresponds to lower ranked options), when the acquisition unit 141 has acquired a predetermined input signal (corresponds to the user’s manual selection), the target position determination unit 145 may determine the candidate position C corresponding to the image Ims as the target position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking-space maneuver scenario for exit from a parking space by the motor vehicle according upon calculation of a probable trajectory and collision to which the threshold values are lowered or raised, as taught by Hause, using the displaying of possible target positionings and vehicle orientation functionality, as taught by Kiyokawa, for the purpose of providing a way to determine a candidate position, toward which more smooth or less inconvenient parking assist may be performed, as a target position of a moving path of a vehicle from among at least one candidate position (see Paragraph 0006 of Kiyokawa).
Regarding claim 9, Hause teaches lower probabilities (see Paragraph 0053 for the first vehicle 1 is about to exit from a parking space between two other vehicles, along a first trajectory 3, onto a carriageway. Approaching from the right is a second vehicle 2, which has activated the left flashing indicator. The driving assistant of the first vehicle 1 detects the second vehicle 2 in step S4, and in step S5 the activated left flashing indicator of the second vehicle. A second trajectory 4, which does not come into contact with the first trajectory 3, is estimated in step S6 for the movement of the second vehicle 2. It can thus be decided in step S7 that the probability of a collision is reduced (corresponds to lower probabilities), and to increase the threshold values for warning signal and/or braking intervention) but fails to explicitly teach the method of claim 8, further comprising displaying further target positionings with lower rankings manually in response to selection of by a corresponding element on the display surface, whereupon the user manually chooses between all possible target positionings.  
However, Kiyokawa teaches the method of claim 8, further comprising displaying further target positionings with lower rankings manually in response to selection of by a corresponding element on the display surface (see Paragraph 0080 for in a state where the image Ims is displayed in correspondence with one candidate position C among all the candidate positions C (corresponds to all possible target positionings) including the candidate positions of which the rank is “2” or “3” (corresponds to lower rankings), when the acquisition unit 141 has acquired a predetermined input signal (corresponds to the user’s manual selection), the target position determination unit 145 may determine the candidate position C corresponding to the image Ims as the target position; see also Paragraph 0078 for in FIG. 16 and FIG. 17, for example, the image Ims is displayed in correspondence with one selected from among the plurality of candidate positions C of which the rank is “1” on the basis of another condition. In this case, for example, the ranking unit 151 may further rank the candidate positions Crb, Clb of which the rank is “1”, and the output information control unit 146 and the display control unit 14 d may control the display device 8 such that the image Ims corresponding to the higher-rank candidate position C resulting from the ranking is displayed. Alternatively, irrespective of the ranks (inherently corresponds to both higher and lower ranks), the output information control unit 146 and the display control unit 14 d may control the display device 8 such that the image Ims corresponding to one of the candidate positions C is displayed by initial setting, or the like. An occupant, such as a driver, is allowed to perform a predetermined operation input to specify the candidate position C at which the image Ims is displayed as the target position (corresponds to displaying in response to a selection by the user). In this case, with the specifications that the image Ims corresponding to one of a plurality of the high-rank candidate positions C is displayed, for example, an occupant, such as a driver, may determine the target position through a relatively simple operation. The image ImA shown in FIG. 16 or FIG. 17 is updated as the vehicle 1 moves; see also Paragraph 0094 for an example of when the rank of a candidate position C distant from the vehicle 1 becomes lower (corresponds to a lower ranking), and becomes difficult to be determined as the target position), whereupon the user manually chooses between all possible target positionings (see Paragraph 0073 for a candidate position C that is allowed to be determined as the target position, and the like, and is also an image that prompts the driver to select (corresponds to a user manually selecting the desired target positioning from the displayed list) a candidate position C; see also Paragraph 0080 for in a state where the image Ims is displayed in correspondence with one candidate position C among all the candidate positions C (corresponds to all possible target positionings) including the candidate positions of which the rank is “2” or “3” (corresponds to lower ranked options), when the acquisition unit 141 has acquired a predetermined input signal (corresponds to the user’s manual selection), the target position determination unit 145 may determine the candidate position C corresponding to the image Ims as the target position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking-space maneuver scenario for exit from a parking space by the motor vehicle according upon calculating the probability of trajectories and collision to which the threshold values are lowered or raised and controlling the vehicle to move along the desired trajectory, as taught by Hause, using the displaying of possible target positionings by lower ranking functionality, as taught by Kiyokawa, for the purpose of providing a way to determine a candidate position, toward which more smooth or less inconvenient parking assist may be performed, as a target position of a moving path of a vehicle from among at least one candidate position (see Paragraph 0006 of Kiyokawa).

Regarding claim 14, see claim 7. 
Regarding claim 15, see claim 8. 
Regarding claim 16, see claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fehse (US20120191284A1) teaches a method for pulling a vehicle out of a parking space with assistance by a parking-assistance device, by which at least one pull-out motion is executed by intervention in a steering system of the vehicle with the consideration of a probability of turning into the lane of oncoming traffic.
Joos (US20190233009A1) teaches a method for unparking a motor vehicle from a cross-parking space, with which the motor vehicle is manoeuvred along an unparking trajectory at least semi-autonomously from the cross-parking space onto a road bounding on the cross-parking space, wherein during said semi-autonomous manoeuvring the motor vehicle carries out at least one reversing movement along the unparking trajectory, an end position is determined and the semi-autonomous manoeuvring of the motor vehicle along the unparking trajectory is ended at the end position. The probability is thus reduced that the traffic on the road will be hindered by the unparking motor vehicle or that a collision will occur between the motor vehicle and a further vehicle that is moving on the road. In this way, overall the autonomous unparking of the motor vehicle from the cross-parking space can be carried out more safely.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665